Title: Memorandum from Thomas Jefferson, 10 May 1803 (Abstract)
From: Jefferson, Thomas
To: Madison, James


10 May 1803. Directs JM to issue commissions to Samuel Ward of Massachusetts to be naval officer for Salem, Massachusetts; Samuel Osgood of New York to be naval officer for the district of New York; Jeremiah Bennett, Jr., of New Jersey to be collector of customs for the district and inspector of the revenue for the port of Bridgeton, New Jersey; and George House of Connecticut to be master of a revenue cutter.
 

   
   RC (MH); FC (DLC: Jefferson Papers). RC 1 p. Check marks have been placed to the left of each name on the RC. Ward’s, Osgood’s, and Bennett’s appointments were approved by the Senate on 15 and 18 Nov. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:455, 456). For George House, see House to JM, 3 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:141 and n.).


